Citation Nr: 1328344	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  13-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, had active service from 
February 1966 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2011 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In reviewing this case, the Board has not only reviewed the 
Veteran's physical claims file, but also the file on the 
"Virtual VA" system to insure a total review of the 
evidence. 
 

FINDINGS OF FACT

1.  The Veteran was exposed to loud noises (acoustic trauma) 
in service.

2.  Symptoms of bilateral hearing loss were not chronic in 
service, were not continuous since service, and were not 
shown to a compensable degree within one year of service. 

3.  Bilateral hearing loss was not shown for many years 
after service and is not causally or etiologically related 
to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim and of the relative duties of VA and the claimant 
for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2012).  Such notice should also 
address VA's practices in assigning disability evaluations 
and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This matter was filed as a fully developed claim (FDC) 
pursuant to Secretary of Veterans Affairs Eric K. Shinseki's 
program to expedite VA claims.  Under this framework, a 
claim is submitted in a "fully developed" status, limiting 
the need for further development of the claim by VA.  When 
filing a fully developed claim, a veteran is to submit all 
evidence relevant and pertinent to his or her claim other 
than service treatment records and treatment records from VA 
medical centers, which will be obtained by the VA.  Under 
certain circumstances, additional development may still be 
required prior to the adjudication of the claim, such as 
obtaining additional records and providing a VA medical 
examination to the veteran.  See VA Form 21-526EZ.  The 
notice that accompanies the FDC form informs the veteran 
what evidence is required to substantiate a claim for 
service connection, the veteran's and VA's respective duties 
for obtaining evidence, and information on how VA assigns 
disability ratings in the event that service connection is 
established.  See VA Form 21-526EZ.  

In this case, the Veteran has received all essential notice, 
and has had a meaningful opportunity to participate in the 
development of his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Thus, the notice that is part of the 
claim form submitted by the Veteran satisfies the VCAA duty 
to notify.

VA also satisfied its duty to assist the Veteran in the 
development of the claim.  As part of his participation in 
the expedited claims processing afforded to veterans who 
elect the FDC process, the Veteran agreed to submit all 
private treatment records relevant to the claim 
simultaneously with that claim and to adequately identify 
and authorize VA to obtain relevant medical records from a 
Federal facility.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the VA examination report, the addendum opinion to 
the VA examination report, a 2005 National Academies of 
Science IOM report cited in the December 2011 Notice of 
Disagreement, and lay statements.  

Neither the Veteran, nor his representative, has indicated 
that relevant Federal medical records are missing from the 
file, nor have they indicated that there is any private 
medical evidence that is relevant and necessary for a fair 
adjudication of the claim.  On his February 2011 VA Form 21-
526EZ, the Veteran signed his name under the preprinted 
statement asserting that he had "enclosed all the 
information or evidence that will support [his] claim to 
include identifying records from Federal treating 
facilities, or [he has] no other information or evidence to 
give VA to support [his] claim."  Thus, the Board concludes 
that VA has made every reasonable effort to obtain all 
records relevant to the Veteran's appeal.  

Second, VA satisfied its duty to obtain a medical opinion 
when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 
3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  However, unless the claimant 
challenges the adequacy of the examination or opinion, the 
Board may assume that the examination report and opinion are 
adequate and need not affirmatively establish the adequacy 
of the examination report or the competence of the examiner.  
Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 
2011); see also Rizzo v. Shinseki,  580 F.3d 1288, 1290-1291 
(Fed. Cir. 2009) (holding that the Board is entitled to 
assume the competency of a VA examiner unless the competence 
is challenged).  Indeed, even when the adequacy is 
challenged, the Board may assume the competency of any VA 
medical examiner, including even nurse practitioners, as 
long as, under 38 C.F.R. § 3.159(a)(1), the examiner is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  See Cox 
v. Nicholson, 20 Vet. App. 563 (2007).

Here, the Veteran was provided with a VA audiological 
examination (the report of which has been associated with 
the claims file) in April 2011.  In December 2011, the 
Veteran filed a Notice of Disagreement asserting the 
examiner's opinion was fatally flawed because normal hearing 
at separation from service should not determine the outcome 
of his claim for service connection.   In January 2013, an 
addendum opinion was obtained to clarify the rationale for 
why the Veteran's hearing loss was less likely than not 
caused by or a result of in-service noise exposure.  In his 
January 2013 Substantive Appeal, the Veteran again claimed 
that the addendum opinion was fatally flawed because normal 
hearing at separation from service should not determine the 
outcome of his claim for service connection.   

The Board finds the VA examination and addendum opinion were 
thorough and adequate.  During the April 2011 VA 
examination, the VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from 
him, conducted clinical testing that included audiometric 
testing and speech recognition testing, and provided the 
information necessary to evaluate the disability.  As 
discussed below, the Veteran was diagnosed with a current 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385 and the examiner provided an opinion with regard to 
the etiology of the Veteran's bilateral hearing loss 
disability.  Additionally, the examiner for the January 2013 
addendum opinion reviewed the claims file and previous VA 
examination opinion and provided an opinion supported by 
reasons and bases.  As such, the Board finds the examination 
report and addendum opinion are adequate to adjudicate the 
Veteran's claim for service connection and no further 
examination is necessary.  

The Veteran was offered the opportunity to testify at a 
hearing before the Board, but he declined.  As VA satisfied 
its duties to notify and assist the Veteran, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 
C.F.R. § 3.159.

Service Connection for Bilateral Hearing Loss

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2012).  Generally, 
service connection for a disability requires evidence of: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred in or aggravated by service.  See 
Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

VA regulations do not preclude service connection for 
hearing loss which first met VA's definition of disability 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (interpreting that 38 C.F.R. § 3.385 does "not serve 
as a bar to service connection" where there is an absence of 
results of an in-service audiometric examination capable of 
being compared with the regulatory pure tone and speech 
recognition criteria).  Service connection may be 
established for any disease diagnosed after discharge when 
the evidence establishes that the disease was incurred in 
service.   38 C.F.R. § 3.303(d).  Where a current disability 
due to hearing loss is present, service connection can be 
granted for a hearing loss disability where the veteran can 
establish a nexus between his current hearing loss and a 
disability or injury he suffered while he was in military 
service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

In this case, the Veteran has been diagnosed with bilateral 
sensorineural hearing loss.  Sensorineural hearing loss is 
considered an organic disease of the nervous system, which 
is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); 
therefore, 38 C.F.R. § 3.303(b) applies.  Service connection 
may be established under           38 C.F.R. § 3.303(b), if 
a chronic disease or injury is shown in service, and 
subsequent manifestations of the same chronic disease or 
injury at any later date, however remote, are shown, unless 
clearly attributable to intercurrent causes.  For a showing 
of a chronic disorder in service, the mere use of the word 
chronic will not suffice; rather, there is a required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.

Service connection may also be established under 38 C.F.R. § 
3.303(b), where a condition in service is noted but is not, 
in fact, chronic, or where a diagnosis of chronicity may be 
legitimately questioned.  The continuity of symptomatology 
provision of 38 C.F.R. § 3.303(b) has been interpreted as an 
alternative to service connection only for the specific 
chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker 
v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that 
the "chronic" in service and "continuous" post-service 
symptom presumptive provisions of            38 C.F.R. § 
3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain 
chronic diseases, including sensorineural hearing loss, 
based upon a legal presumption by showing that the disorder 
manifested itself to a degree of 10 percent disabling or 
more within one year from the date of separation from 
service.  Such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.

As part of his current VA disability compensation claim, the 
Veteran has asserted that his bilateral hearing loss is 
related to service.  He has submitted statements describing 
his in-service noise exposure and his belief that his in-
service noise exposure caused his current bilateral hearing 
loss.

First, the evidence of record demonstrates that the Veteran 
has a current bilateral hearing loss disability.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 
26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  In an April 2011 VA examination, audiometric testing 
showed hearing loss disability in both ears as defined by VA 
regulations; therefore, a current disability of hearing loss 
for VA purposes is shown.

Next, the Board finds that the Veteran experienced in-
service acoustic trauma.  Specifically, the Veteran's DD 
Form 214 shows that he served on active duty from February 
1966 to December 1969 as a loading crewmember.  Moreover, at 
the April 2011 VA audiological examination, he described 
being exposed to noise from aircraft which was consistent 
with his service.  38 U.S.C.A. § 1154(a) (West 2002).  As 
such, his account is found to be sufficiently credible to 
support a finding of in-service noise exposure.  However, 
exposure to acoustic trauma alone does not mandate that 
service connection be granted.  Rather the noise exposure 
must be shown to have caused his current hearing loss 
disability, or to have caused chronic or continuous symptoms 
of hearing loss or hearing loss to 10 percent within one 
year of service to be presumed as incurred in service.  

As the Veteran's current bilateral hearing loss is a chronic 
disease under 38 C.F.R. § 3.309(a), the Board will consider 
whether chronic symptoms in service or continuity of 
symptomatology since service have been shown.  The evidence 
of record reflects no complaints of hearing loss until the 
Veteran filed his initial claim for service connection in 
February 2011, approximately 40 years after his separation 
from service.  Service treatment records are negative for 
complaints of findings of hearing loss.  Additionally, 
evidence of record does not show that the Veteran has 
received any hearing treatment or evaluation except for the 
April 2011 VA audiological examination.  This examination 
was also the first, and only, recorded diagnosis that the 
Veteran has hearing loss as defined by VA regulations, 
coming approximately 40 years after service separation.  As 
such, the Board finds that the evidence does not reflect 
continuity of symptomatology.  

The Board has also considered the Veteran's assertion, made 
as part of the current VA disability compensation claim, 
that his bilateral hearing loss is related to service.  In 
his February 2013 Substantive Appeal, the Veteran's 
representative contends that the Veteran began noticing 
difficulty hearing in service and has continued to 
experience symptoms of hearing loss since his discharge from 
service.  In this case, the Board finds that the weight of 
the evidence demonstrates that he did not experience chronic 
symptoms of bilateral hearing loss in service or continuous 
symptoms of bilateral hearing loss since service.  

First, regarding chronic symptoms in service, while the 
Veteran now claims continued problems since service, on a 
more contemporaneous medical history survey, conducted in 
conjunction with the service separation physical 
examination, the Veteran specifically denied having ever 
experienced hearing loss.  Second, clinical testing during 
service did not show any hearing loss or even any worsening 
of hearing during service.  The Veteran's service treatment 
records show that audiometric testing was conducted at the 
time of his entry into service in December 1965 and at 
service separation in November 1969 and neither test 
documents any reports of hearing difficulties or problems 
with his ears.  

Of note, prior to November 1967, audiometric results in 
service department records were reported in standards set 
forth by the American Standards Association (ASA).  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, for service department audiometric test results 
through October 31, 1967, the ASA standards have been 
converted to ISO-ANSI standards.  
   
At the enlistment physical in December 1965, the Veteran's 
ears were found to be clinically normal.  In an associated 
report of medical history, he denied having any problems 
with his ears.  During the enlistment physical, audiometric 
testing was conducted.  The converted decibel thresholds are 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
Not 
reported
10
LEFT
20
15
5
Not 
reported
10

At the service separation physical in November 1969, the 
Veteran's ears were again found to be clinically normal.  In 
an associated report of medical history, he denied having 
any problems with his ears.  During the separation physical, 
audiometric testing was conducted.  The decibel thresholds 
are as follows:
  



HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
5
0
5
LEFT
5
-5
-5
-5
5

Additionally, the Veteran's service treatment records are 
absence of any complaint of hearing difficulties or trouble 
with his ears.  His in-service history of symptoms at the 
time of service separation is more contemporaneous to 
service, so is of more probative value than the more recent 
assertions made many years after service separation.  See 
Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a 
Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall 
than subsequent lay statements asserting different 
etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (upholding Board decision giving higher probative 
value to a contemporaneous letter the veteran wrote during 
treatment than to his subsequent assertion years later).     

Next, on the question of continuous symptoms since service, 
the post-service evidence does not reflect complaints or 
treatment for bilateral hearing loss until the Veteran filed 
his claim in February 2011, more than 40 years following 
active service.  The Board emphasizes the multi-year gap 
between discharge from active duty service (1969) and 
initial reported symptoms related to bilateral hearing loss 
in 2011 as one factor, among others, weighing against a 
finding of continual symptoms since service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Additionally, the Veteran did not claim that symptoms of his 
bilateral hearing loss began in (or soon after) service 
until he filed his current VA disability compensation claim.  
Such statements made for VA disability compensation purposes 
are of lesser probative value than his previous more 
contemporaneous in-service histories.  See Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  For these reasons, the Board finds that the 
weight of the evidence is against a finding of continuity of 
symptomatology after service. 

In addition, as shown above, the diagnosis of bilateral 
hearing loss was not rendered for 40 years after the 
Veteran's discharge from service.  Also, there are no 
audiometric test scores or speech recognition scores to show 
a hearing loss disability per 38 C.F.R. § 3.385 until 2011.  
The only treatment or evaluation for his hearing loss of 
record is the April 2011 VA examination, also 40 years after 
separation from service.  Therefore, bilateral hearing loss 
was not shown within the first year of discharge and the 
presumptions under 38 U.S.C.A. § 1112 and            38 
C.F.R. § 3.309 do not apply.  As such, the criteria for 
presumptive service connection have not been met.

Nonetheless, as a bilateral hearing loss disability per 
38 C.F.R. § 3.385 is currently shown and the evidence 
reflects in-service acoustic trauma, the next question is 
whether there is a causal relationship or nexus between the 
current hearing loss disability and the in-service acoustic 
trauma.  The evidence weighing against a finding of a casual 
relationship includes a negative VA examination opinion.  In 
April 2011, the Veteran underwent a VA examination at which 
audiological testing confirmed a current diagnosis of 
bilateral hearing loss.  The examiner reviewed the claims 
file, including service treatment records.  The examiner 
noted the Veteran had in-service noise exposure and that, 
after service, he worked in a factory for nine years.  The 
Veteran denied a family history of hearing loss, use of 
ototoxic drugs, ear infection, and ear surgery.  The Veteran 
reported occasional dizziness.  The examiner opined that the 
Veteran's current disability was less likely than not caused 
by service based on the audiometric evaluations conducted at 
the time of his entrance physical and separation physical 
that both indicated hearing were well within normal limits 
with no significant change between the two tests. 

In support of his claim, the Veteran's representative cited 
to a 2005 National Academies of Science IOM report entitled 
"Noise and Hearing Loss" (in his December 2011 Notice of 
Disagreement).  According to the Veteran's representative, 
the IOM report addresses issues including the time course of 
hearing loss following noise exposure, delayed onset noise-
induced hearing loss, and what hearing tests are adequate to 
assess noise-induced hearing loss.  The Veteran's 
representative stated that the IOM report specifically 
recommended that the tests include measurements above the 
6000 Hz level in order to document the characteristic 
"notch" associated with noise-induced hearing loss during 
service, and that, because adequate tests were not conducted 
for noise-induced hearing loss during service, audiologist 
who have provided negative nexus opinions in this case have 
no basis to conclude that noise-induced hearing loss was not 
demonstrated in service.  

The RO requested an addendum opinion to the April 2011 VA 
examination to clarify the examiner's rationale as to why 
the Veteran's hearing loss is less likely than not related 
to service.  The January 2013 addendum opinion notes that 
the Veteran's hearing thresholds at the separation physical 
were well within normal limits, and that current studies do 
not support the concept of delayed onset of hearing loss due 
to noise exposure.  

The Board finds that the April 2011 VA examination and 
January 2013 addendum opinion were adequate for evaluation 
purposes and highly probative.  Specifically, during the VA 
examination, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted a physical 
examination.  There is no indication that the VA examiner 
was not fully aware of the Veteran's past medical history 
and in-service as well as post-service noise exposure or 
that he misstated any relevant fact.  Moreover, the examiner 
has the requisite medical expertise to render a medical 
opinion regarding the etiology of the disorder and had 
sufficient facts and data on which to base the conclusion.  
The examiner took into account the audiometric test results 
from the Veteran's enlistment and separation physicals and 
the absence of any hearing problems for a number of years 
following separation from service.  See Hensley, 5 Vet. App. 
at 157 (holding that the threshold for normal hearing is 
from  0 to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss).  The examiner noted that the 
Veteran's post-service noise exposure included working in a 
factory for nine years.  

Additionally, the addendum opinion specifically addresses 
the rationale as to why the Veteran's bilateral hearing loss 
is less likely than not related to service.  The examination 
report and addendum opinion contained reasons and bases 
supporting the examiner's opinions that the Veteran's 
bilateral hearing loss was less likely than not caused by or 
incurred in service.  Therefore, the Board finds the VA 
examination and addendum opinions to be of great probative 
value.  

The Board acknowledges that the Veteran has cited to an IOM 
study in support of his bilateral hearing loss claim.  The 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also 
Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 
11 Vet. App. 509 (1998).  The IOM report provided a general 
recommendation that audiometric testing include measurements 
above the 6000 Hz level and only a possibility of delayed 
onset hearing loss, but does not show a probability that 
delayed onset is likely related to in-service noise 
exposure.  As such, the Board accords the IOM report less 
probative weight then the April 2011 VA examination and 
January 2013 addendum opinion that specifically evaluated 
the facts and circumstances surrounding this particular 
case, including the Veteran's in-service noise exposure, 
current bilateral hearing loss, and whether a nexus exists 
between the two.    

In this decision, the Board has also considered the 
Veteran's lay statements as they pertain to a nexus between 
current complaints and service.  A veteran is competent to 
report symptoms that he experiences at any time because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay 
evidence can also be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (e.g., a broken leg), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, consistency with other evidence, and 
statements made during treatment.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).   

As part of the current VA disability claim, the Veteran has 
asserted that his hearing loss was caused by his active 
service.  As noted above, in his February 2013 Substantive 
Appeal, the Veteran's representative stated that the Veteran 
began noticing difficulty hearing in service and has 
continued to experience symptoms of hearing loss since his 
discharge from service; however, this is an inaccurate fact, 
as the weight of the evidence shows chronic in service or 
continuous post-service symptoms of hearing loss did not 
occur.  The Board has weighed the Veteran's statements 
regarding chronic and continuous symptoms of hearing loss, 
and finds his current recollections and statements made in 
connection with a claim for VA compensation benefits, 
including as reported or asserted by the representative, to 
be of lesser probative value than his previous, more 
contemporaneous in-service history and the findings at 
service separation, the absence of complaints or treatment 
for years after service, and the April 2011 VA examination 
and January 2013 addendum opinion.  For these reasons, the 
weight of the evidence demonstrates that symptoms of hearing 
loss were not chronic in service or continuous since 
service.  

Moreover, while the Board reiterates that the Veteran is 
competent to report symptoms as they come to him through his 
senses (e.g., that he appreciated diminished hearing 
acuity), bilateral hearing loss, as defined by VA 
regulations, is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Layno, 6 Vet. App. 465; Jandreau, 492 F. 3d 
at 1377 n. 4.  Such competent evidence has been provided by 
the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  

In this case, the Board attaches greater probative weight to 
April 2011 VA examination and January 2013 addendum opinion 
than to the Veteran's lay statements.  For these reasons, 
the Board finds that the weight of the evidence is against a 
finding of a nexus between his current claim and service.  
As such, the criteria for either direct or presumptive 
service connection have not been met, and the Veteran's 
claim must be denied.  Because the preponderance of the 
evidence is against the finding of service connection, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis, and the claim must be denied on 
both a direct and presumptive basis.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


